Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00204-CV
____________
 
IN RE RAPID SETTLEMENTS, LTD., Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On March 3, 2010, relator Rapid Settlements, Ltd. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the petition,
relator asked this court to compel the Honorable Patricia Hancock, presiding
judge of the 113th District Court of Harris County, to set aside her February
22, 2010, order compelling the deposition of relator’s corporate representative,
compelling the production of documents, and awarding sanctions, entered in
trial court cause number 2006-23366A. Relator also filed an emergency motion to
stay the trial court’s order during the pendency of this proceeding. See
Tex. R. App. P. 52.10.
            Relator has not established that it is entitled to mandamus
relief. Accordingly, we 
deny relator’s petition for writ of mandamus and emergency motion for
stay. 
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Anderson and Christopher.